Name: 2013/225/EU: Commission Implementing Decision of 17Ã May 2013 amending Implementing Decision 2012/362/EU concerning a financial contribution by the Union to certain Member States to support voluntary surveillance studies on honeybee colony losses, as regards extending the deadline for those Member StatesÃ¢ programmes on those studies (notified under document C(2013) 2785)
 Type: Decision_IMPL
 Subject Matter: EU finance;  environmental policy;  agricultural activity;  cooperation policy;  agricultural policy;  research and intellectual property
 Date Published: 2013-05-22

 22.5.2013 EN Official Journal of the European Union L 135/22 COMMISSION IMPLEMENTING DECISION of 17 May 2013 amending Implementing Decision 2012/362/EU concerning a financial contribution by the Union to certain Member States to support voluntary surveillance studies on honeybee colony losses, as regards extending the deadline for those Member States programmes on those studies (notified under document C(2013) 2785) (Only the Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Polish, Portuguese, Slovak, Spanish and Swedish texts are authentic) (2013/225/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 23 thereof, Whereas: (1) Commission Implementing Decision 2012/362/EU (2), provides for Union financial assistance to be granted to Belgium, Denmark, Germany, Estonia, Greece, Spain, France, Italy, Latvia, Lithuania, Hungary, Poland, Portugal, Slovakia, Finland, Sweden and the United Kingdom for their surveillance study programmes on honeybee colony losses for the period from 1 April 2012 to 30 June 2013. (2) The Guidelines for a pilot surveillance project on honeybee colony losses (3) of the European Union Reference Laboratory for honeybee health provides guidance to Member States on their surveillance study programmes on honeybee colony losses. It provides that three controls be carried out in selected apiaries and that the last control be carried out during the honey production season in order to objectively estimate the number of lost or weakened colonies. The period should be selected by the Member State depending on its specific climatic characteristics. (3) Certain Member States have requested that the period of the surveillance study programmes on honeybee colony losses, provided for in Implementing Decision 2012/362/EU, be extended after 30 June 2013, as taking account of the geographical location of those Member States and seasonal conditions, it could be impossible to complete their programmes before that date. (4) In order to make it possible for all Member States taking part in the surveillance study programmes on honeybee colony losses to conclude the third round of visits in summer, it is necessary to amend the end date provided for in Implementing Decision 2012/362/EU from 30 June 2013 to 30 September 2013. (5) Implementing Decision 2012/362/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 1(2)(a) of Implementing Decision 2012/362/EU, 30 June 2013 is replaced by 30 September 2013. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Poland, the Portuguese Republic, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 17 May 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 176, 6.7.2012, p. 65. (3) http://ec.europa.eu/food/animal/liveanimals/bees/docs/annex_i_pilot_project_en.pdf